Citation Nr: 0200264	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  98-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel
INTRODUCTION

The veteran (appellant) was on active duty from September 
1960 to January 1964.  His DD Form 214 indicates that he had 
308 days lost during this period of service, and that he had 
a total of 2 years, 5 months, and 9 days of active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1992 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which determined that new and material evidence 
had not been submitted in order to reopen a claim of service 
connection for tinnitus and hearing loss.  Although the 
veteran timely filed a notice of disagreement to that 
determination, the case was not developed for appellate 
review until after the veteran expressed disagreement with a 
later (August 1997) rating decision.  The Board will consider 
all evidence submitted after the last final rating decision, 
in March 1973 and finds, in view of the favorable action 
taken below, that the veteran will not be prejudiced thereby.  

The Board remanded this case in July 1999 and in September 
2000, in order for the veteran to be scheduled for a hearing 
before a member of the Board, as per his request.  A hearing 
was held before the undersigned in September 2001.  


FINDINGS OF FACT

1.  Service connection for defective hearing and tinnitus was 
denied by means of a March 1973 rating decision. That 
decision was not appealed.

2.  Additional evidence submitted after the March 1973 rating 
decision, which includes pertinent service records as well as 
a medical opinion which links the veteran's hearing loss to 
service, is not cumulative or redundant, bears directly and 
substantially upon the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The RO's March 1973 decision to deny service connection for 
defective hearing and tinnitus is a final determination.  
Evidence received subsequent to that decision is new and 
material and, therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 
20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that a claim for service connection for 
defective hearing and  tinnitus was previously denied by 
means of a March 1973 rating decision.  The RO determined 
that there was no evidence to support a finding that any 
defective hearing present at that time was of service origin.  
The veteran was notified of the RO's denial by means of a 
letter dated in March 1973.  That decision was not appealed 
and became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).  In order to re-open the 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

New and material evidence means evidence not previously 
submitted to the agency decisionmakers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

As regards the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen the 
claim on appeal, it does not appear that the duty to assist 
and notification provisions of the Act are applicable to this 
issue.  Moreover, as indicated above, because the petition to 
reopen was filed prior to August 29, 2001, any duties set 
forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, are not applicable in this 
appeal.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The record at the time of the RO's 1973 decision included, in 
pertinent part, the veteran's claim for service connection, 
his service medical records, and a post-service audiology 
examination. 

The veteran's service medical records indicate that in 
January 1961, he reported that he fell and hit his jaw while 
skating the previous evening.  He had some swelling.  He also 
had trouble hearing out of the right ear.  The diagnosis 
appears to be possible sprain.  His separation examination 
report, dated in January 1964, indicates that he reported 
that he had various medical conditions, to include ear, nose 
or throat trouble.  The examiner indicated that the medical 
conditions reported by the veteran existed prior to service 
and were not significant medically at that time.  Audiology 
examination at that time noted that the puretone threshold at 
250 and 500 hertz was 10 (25) for each ear and for 1000 and 
2000 hertz was 10 (20) for each ear.  The puretone threshold 
at 3000 hertz was not recorded.  The puretone threshold at 
4000 hertz was 10 (15) for the right ear and 25 (30) for the 
left ear.  . (The figures in parentheses are based on ISO 
standards to facilitate data comparison.  Prior to November 
1967, audiometric results were reported in ASA standards in 
the service medical records.)  The clinical evaluation at 
that time notes that the ears (internal and external canals, 
and auditory acuity) and the eardrums were all normal.  It is 
also noted that his separation examination report noted that 
his hearing for whispered voice and spoken voice was 15/15 
for each ear.

Also before the RO in 1973 was a post-service audiology 
examination, dated in December 1972, which indicates that the 
veteran had hearing loss in each ear.  

Evidence submitted subsequent to the RO's 1973 decision 
includes, in pertinent part, post-service medical records, 
dated in the 1990's, which indicate that the veteran has 
bilateral hearing loss and tinnitus.  Also of record is a 
letter, dated in October 2000, from a provider (physician's 
assistant) from the VA Medical Center (VAMC) in Oakland Park, 
Florida.  The provider makes the following statement with 
regard to the etiology of the veteran's hearing loss:

I'm making these statements because in my medical and 
knowledge to  documents read concerning the first 
complaint of ear problem, and I say again in my opinion 
this hearing loss is service connected. . . . According 
to military medical records, Audiology reports, EENT 
reports, these symptoms arrived from some type of 
explosive device(s) near of that side of the head. 
(sic).

However, the reports of audiometric examinations were not 
included.

The veteran has also submitted affidavits from his siblings 
and his former spouse.  These affidavits, all dated in 
September 1996, indicate, in essence, that the veteran's 
hearing disability was caused by military service.  

In addition, the veteran has submitted an Army Order, dated 
January 9, 1964, which states, in pertinent part, that he had 
an ear problem and that a claim should be filed.   

Having considered the evidence of record, and the applicable 
laws and regulations, the Board finds that new and material 
evidence has been submitted since the March 1973 rating 
decision.  Specifically, it is noted that the service records 
before the RO in 1973 reflect that at separation, the 
veteran's ears and hearing acuity were normal, under VA 
standards; whereas, the service records submitted after 1973 
suggest some type of ear problem at separation.  In addition, 
there is now a medical nexus opinion which links the 
veteran's hearing condition to service; a medical nexus 
opinion was not of record in 1973.  In fact, the basis for 
the RO's denial in 1973 was that there was no evidence 
linking the veteran's post-service diagnosis to service.  The 
Board thus finds that there is new evidence, which, as 
explained above, is neither cumulative nor redundant, bears 
directly on the matter under consideration, and is so 
significant, that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, the claim is 
reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for hearing loss and tinnitus, 
and the claim is reopened.


REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection can be determined.  Inasmuch as the claim has been 
reopened by the submission of new and material evidence, the 
development and notification provisions of the Veterans 
Claims Assistance Act of 2000 must be satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

During a hearing before the undersigned, held in September 
2001, the veteran testified that he was exposed to acoustic 
trauma during basic training in December 1960 or January 
1961.  He stated that the day after this trauma, he was 
admitted to the hospital at Fort Ord, California, where he 
stayed overnight.  The evidence of record does not include 
inpatient service medical records for the stated time-period.  
The record does not indicate that a request for the veteran's 
inpatient records has been made.  The RO should thus make a 
specific request for the veteran's inpatient service medical 
records, and ensure that all such records are associated with 
the claims file.

As previously mentioned, the veteran has submitted an Army 
Order which states that he had an ear problem and that a 
claim should be filed.  In February 1997, the RO submitted a 
request to the National Personnel Records Center (NPRC), 
advising that the veteran had submitted to the RO a copy of a 
January 9, 1964 discharge order, issued by the Army, and 
requested that an official copy of such order be sent to the 
RO.  In response, NPRC has provided a copy of the veteran's 
DD Form 214, and a copy of an Army Order dated January 8, 
1964.  NPRC did not provide any information as to the January 
9, 1964 Army Order.  It is not clear whether NPRC has 
specifically searched for this particular document.  The RO 
should thus make another request for an official copy of this 
document, and include a copy of the document itself with the 
request to NPRC, in order to avoid any misunderstanding as to 
what document is being sought.  The RO should also take the 
necessary steps to obtain a copy of the veteran's personnel 
records, as those records may contain a copy of the Army 
Order, and possibly, other pertinent information, on the 
matter at hand.     

The veteran has reported that he was diagnosed with tinnitus 
in 1968 or 1969, at the VAMC in Fresno.  He also reported 
that he received treatment at the Fresno VAMC in the 1970's.   
It is noted that the RO requested the veteran's VA medical 
records from the Fresno VAMC for the period from May 1994 to 
May 1996.  The VAMC forwarded to the RO copies of treatment 
records from 1992.   The RO should make a specific request 
for the veteran's VA medical records from the VAMC in Fresno 
for the 1960's and the 1970's.   The RO should also obtain 
and associate with the claims file any outstanding VA medical 
records from the  VAMC's in Bakersfield, Sepulveda, Miami, 
and Oakland park.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Review of the claims folder reflects that, for some time 
after service, the veteran was incarcerated; in fact the 
December 1972 examination report came from a correctional 
institution.  It may well be that there are other medical 
reports compiled while the veteran was incarcerated which may 
be pertinent to the question of when his hearing loss 
developed.  Of particular relevance would be any compiled 
during the period from 1964 to 1972.  

Once all of the above documents have been obtained and 
associated with the claims file, the veteran should be 
scheduled for a VA examination to determine the etiology of 
the hearing loss and tinnitus.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  38 C.F.R. § 3.655 (2001).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report to any 
scheduled examination(s), the RO should obtain and associate 
with the record any notice(s) sent to him concerning such 
examination(s).

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000, which, among other things, redefines 
VA's duties to notify and assist a claimant in connection 
with a claim.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, et. 
seq.) (West Supp. 2001)).  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has been fully complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

In requesting the records specified above, care must be taken 
to provide both the veteran's current and former names and 
social security numbers.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the veteran's inpatient 
service medical records.  If the search 
for any such records yields negative 
results, this fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified.  

2.  The RO should submit another request 
to NPRC for an official copy of the 
January 9, 1964 Army order.  In order to 
avoid any misunderstanding as to what 
specific document is being sought, the RO 
should include a copy of the January 9, 
1964 Army Order with its request.  If the 
search for this Army Order yields 
negative results, this fact should be 
noted in the claims file, and the veteran 
and his representative should be so 
notified. 

3.  The RO should take the necessary 
steps to obtain the veteran's service 
personnel records.  

4.  The RO should take the necessary 
steps to obtain the veteran's VA medical 
records from the 1960's and 1970's from 
the VAMC in Fresno. The RO should also 
obtain any outstanding VA medical records 
from the  VAMC's in Bakersfield, 
Sepulveda, Miami, and Oakland park.  If 
the search for any such records yields 
negative results, this fact should be 
noted in the claims file, and the veteran 
and his representative should be so 
notified.  

5.  The RO should request that the 
veteran provide any identifying 
information (names, addresses, and dates) 
of medical treatment for any hearing or 
ear disorder, for which he received 
treatment during his period of 
incarceration, particularly during the 
period prior to 1972 so that these 
records may be obtained for review.  

6.  Once all available records pertinent 
to the above-requested development have 
been received and associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the etiology of the tinnitus 
and hearing loss.  A detailed history of 
noise exposure, before, during and after 
service, should be elicited from the 
veteran.  The examiner is specifically 
asked to state whether it is at least as 
likely as not that tinnitus and/or 
hearing loss were first manifested in 
service or were caused by injury 
sustained in service.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and 
reviewed by the examiner designated to 
examine the veteran.  All necessary tests 
and studies should be accomplished, and 
all findings should be reported in 
detail.  All findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  

7.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

8.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
files and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act, are 
fully satisfied.  

10.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim for entitlement to service 
connection for hearing loss and tinnitus, 
in light of all pertinent evidence and 
legal authority.  In view of the report 
on the DD 214 that the veteran had 308 
days of lost time, approximate 
times/periods of claimed acoustic trauma 
in service must be identified.  Attention 
is directed to the translation of ASA 
values recorded on the inservice 
audiometric examination to the ISO 
standard, as noted above.  The RO must 
provide adequate reasons and bases for 
its determination.

11.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



